              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

DAVID DAVISON,

            Plaintiff,                 CIVIL ACTION NO. 3:15-cv-01373

            v.                         (SAPORITO, M.J.)

STACEY LYNN KENNEDY, et al.,

            Defendants.

                                 ORDER

     AND NOW, this 29th day of March, 2019, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.    The defendants’ motion for summary judgment (Doc. 80) is

GRANTED;

     2.    The Clerk is directed to enter JUDGMENT in favor of the

defendants with respect to all of the plaintiff’s claims.




                                         s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         United States Magistrate Judge
